DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
The applicant’s submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 4, 9 – 12 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0129773 to Suter et al. (hereinafter Suter) and in view of US Patent Application Publication No. 2019/0349210 to Nayak et al. (hereinafter Nayak)

Regarding Claim 1, Suter discloses (¶1) a recommendation engine that recommends a WEB API, which further includes:
the method comprising receiving at a server a first message from a client machine via a communication interface; Suter discloses (¶53) web address of a server receiving a message service request from the client developer (¶50) through communication interface (¶45).
the first message including an application programming interface (API) request associated with a computing service provided via the on-demand computing services environment; Suter discloses (¶53) 
each of the API cost models specified by a service provider associated with the computing service, selecting one of the API cost models based on the match rate, determining a cost value by applying the selected API cost model to the API request; Suter discloses selecting a recommendation response (¶68) that indicates a web API among a plurality of web APIs based on the analysis and the match is relevant to the API functions or categories specified by the API providers, API cost (¶73), size of the requests, size of the responses, error rate, responsiveness and the quality of service (¶69).
and transmitting to the client machine via the communication interface a second message including the cost value; Suter discloses (¶74) sending the recommendation to the developer, for example, the code editor that the developer is using to write their code may display a popup menu suggesting a different API that is capable of performing the same function and the popup may indicate reasons why the recommended web API is better (i.e. latency, cost, location, quality of service etc.)
Suter does not explicitly disclose determining a match rate between the API request and a plurality of API cost models, the match rate determined based on one or more API element types identified by the API request, each of the API cost models specified by a service provider associated with the computing service. However, in an analogous art, Nayak teaches: 
determining a match rate between the API request and a plurality of API cost models, the match rate determined based on one or more API element types identified by the API request; Nayak discloses (¶44) that a client can estimate cost of various alternatives, and (Fig. 5, ¶113) notes that the system computes, records, and aggregates the cost of each API call made by application 400, but does not actually 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the method comprising receiving at a server a first message from a client machine via a communication interface, the first message including an application programming interface (API) request associated with a computing service provided via the on-demand computing services environment, each of the API cost models specified by a service provider associated with the computing service, selecting one of the API cost models based on the match rate, determining a cost value by applying the selected API cost model to the API request, and transmitting to the client machine via the communication interface a second message including the cost value, as disclosed by Suter, and determining a match rate between the API request and a plurality of API cost models, the match rate determined based on one or more API element types identified by the API request, as taught by Nayak, for the purpose of improving current cloud-management systems by adding a new API-server module to current cloud-management systems that allows the capture and publication of resource-consumption statistics as metadata packaged with each API response (¶46).

Regarding Claim 2, the combination of Suter and Nayak discloses all the elements with respect to claim 1. Further, they discloses:
wherein the first message comprises a first indicator, and wherein the method further comprises: parsing the first message to determine the first indicator, wherein the match rate is determined based on the first indicator; Suter discloses (¶54) parsing the first web API request to 

Regarding Claim 3, the combination of Suter and Nayak discloses all the elements with respect to claim 2. Further, they discloses:
wherein the parsing the first message comprises scanning for one of a plurality of indicators, wherein the first indicator is one of the plurality of indicators, and wherein the method further comprises: analyzing the API request based on the determining the first indicator; Suter discloses (¶54) analyzing and parsing the first web API request to determine the one or more tokens (i.e. one or more indicators) that defines the one or more parameters, and upon encountering this token, the extraction code knows that a web API request is potentially present. For example, the cloud-provided runtime can obtain metrics on the responsiveness and/or the error rate of a given web API by analyzing the log files, to determine which web API to recommend (¶68).

Regarding Claim 4, the combination of Suter and Nayak discloses all the elements with respect to claim 3. Further, they discloses:
wherein the analyzing the API request comprises determining one or more of a service value to the client, an amount of forecasted processing resources associated with the API request, a location, local time, regulatory regime, and/or bandwidth associated with the client and a type of service associated with the API request; Suter discloses (¶54) analyzing and parsing the web API request to determine the one or more parameters, and the cloud-provided runtime can obtain metrics and run analysis on the API cost, API functions, API categories, API providers (¶73), latency (¶75), location (¶76), availability (¶78), responsiveness, and an error rate of a given web API to determine which web API to recommend (¶68).

Claim 9, do not teach or further define over the limitations in claim 1. Therefore, claim 9 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 10, do not teach or further define over the limitations in claim 2. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 11, do not teach or further define over the limitations in claim 3. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 12, do not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 17, do not teach or further define over the limitations in claim 1. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 18, do not teach or further define over the limitations in claim 2. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 19, do not teach or further define over the limitations in claim 3. Therefore, claim 19 is rejected for the same rationale of rejection as set forth in claim 3.

Claim 20, do not teach or further define over the limitations in claim 4. Therefore, claim 20 is rejected for the same rationale of rejection as set forth in claim 4.

Claims 5 – 8 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0129773 to Suter, in view of US Patent Application Publication No. 2019/0349210 to Nayak and in view of US Patent Application Publication No. 2015/00779927 to Hageman et al. (hereinafter Hageman).

Regarding Claim 5, the combination of Suter and Nayak discloses all the elements with respect to claim 1. Further, Hageman discloses:
modifying, based on the API request, the selected API cost model, wherein the cost value is determined by applying the modified API cost model to the API request; Hageman discloses (¶19, ¶20) the platform API pricing model (root pricing models, currency pricing models, other sub-models) is created, edited, or mutated at any suitable instant, which allows the platform pricing model to evolve and change over time. The pricing API is used to preemptively query prices prior to executing an action. Cost of an action may be highly variable depending on the properties of the communication requests from the users and service providers, and the pricing API enables actions to be modified according to the cost.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the method comprising receiving at a server a first message from a client machine via a communication interface, the first message including an application programming interface (API) request associated with a computing service provided via the on-demand computing services environment, each of the API cost models specified by a service provider associated with the computing service, selecting one of the API cost models based on the match rate, determining a cost value by applying the selected API cost model to the API request, and transmitting to the client machine via the communication interface a second message including the cost value and determining a match rate between the API request and a plurality of API cost models, the match rate determined based on one or more API element types 

Regarding Claim 6, the combination of Suter and Nayak discloses all the elements with respect to claim 1. Further, they discloses:
receiving at the server a third message from a client machine via the communication interface, the third message including an updated API request associated with the computing service provided via the on-demand computing services environment; Suter discloses (¶73) that cloud-provided runtime considers more than one factor when making a recommendation. So if the web server receives a message from the client machine requesting an updated API because of the frequent occurrence of errors, then the cloud-provided runtime can select another one of the web APIs where errors are rarely encountered in accessing the on-demand computing services.
determining that the third message indicates an update to the selected API cost model and updating the selected API cost model based on the third message; Hageman discloses (¶19, ¶20) the platform API pricing model can be edited and it evolves and change over time. The pricing API is used to preemptively query prices prior to executing an action. Cost of an action may be highly variable depending on the properties of the communication between the users and service providers, and the pricing API enables actions to be updated based on this communications.

Regarding Claim 7, the combination of Suter, Nayak and Hageman discloses all the elements with respect to claim 6. Further, they discloses:
determining an updated cost value by applying the updated API cost model; Hageman discloses (¶19, ¶20) the updating the platform API pricing model. 
and transmitting to the client machine via the communication interface a fourth message including the cost value; Suter discloses sending the recommendation to the developer, for example, the code editor that the developer is using to write their code may display a popup menu suggesting a different API that is capable of performing the same function. The popup may indicate reasons why the recommended web API is better and offer to auto-replace the previously entered web API with the recommended web API (¶74).

Regarding Claim 8, the combination of Suter and Nayak discloses all the elements with respect to claim 1. Further, Hageman discloses:
wherein the plurality of API cost models are each associated with a first client; Hageman discloses a plurality of pricing (cost) models that are created and edited and evolved in relation to the API request and communication from the client to the service providers (¶19, ¶20).

Claim 13, do not teach or further define over the limitations in claim 5. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 14, do not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 6.

Claim 15, do not teach or further define over the limitations in claim 7. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 7.

Claim 16, do not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN A KHAN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456